DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1, drawn to a flexible polyurethane material.
Group 2, claim(s) 13, drawn to a method of manufacturing a flexible polyurethane material.
Group 3, claim(s) 53-69, drawn to a wound dressing comprising a polyurethane foam.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1, 2, and 3 lack unity of invention because even though the inventions of these groups require the technical feature of a polyurethane foam with a powder charge additive loaded within the foam, wherein the powder charge makes up part of either the isocyanate phase, aqueous phase, or liquid carrier phase precursor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sessions (WO 03/097727).  Sessions discloses a polyurethane foam (¶ [0021]; “hydrophilic polyurethane foam of the present invention”) with a powder charge additive loaded within the foam (¶ [0040], “foam composition of the present invention further includes silver metal”; ¶ [0041], “[t]he silver is desirably provided as a powder”), wherein the powder charge makes up part of either the isocyanate phase or aqueous phase precursor (¶ [0067]; the silver can be added to either the organic, isocyanate phase or to the aqueous phase). 
In a voicemail left by Jessica Achtsam on 02/09/2022 a provisional election was made without traverse to prosecute the invention of Group 3, claims 53-69.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1 and 13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 60 recites the language “ wherein the antimicrobial release additive selected…” which should read “wherein the antimicrobial release additive is selected”.
Claim 68 recites the language “the antimicrobial release additive has particle size…” which should read “wherein the antimicrobial release additive has a particle size”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 53-60, 63, 67, and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sessions (WO 03/097727).
Regarding Claim 53, Sessions discloses a wound dressing (¶ [0021-0022]), comprising:
a loaded wound dressing layer (¶ [0021-0022], absorbent pad layer and additives incorporated into the pad layer):
	a polyurethane foam (¶ [0021]; “hydrophilic polyurethane foam of the present invention”) comprising a wound facing face and a reverse face (¶ [0021-0022]; one surface of the pad will face the wound when used as a wound dressing and the other surface will be the reverse face); and
	a powder charge of antimicrobial release additive (¶ [0040], “foam composition of the present invention further includes silver metal”; ¶ [0041], “[t]he silver 
The claim limitation, “wherein the antimicrobial release additive is homogeneously distributed within the loaded wound dressing layer by admixing the powder charge with one or more of an isocyanate phase precursor, an aqueous phase precursor, and a liquid carrier phase for the polyurethane foam prior to polymerization” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product 
Regarding Claim 54, the claim limitation, “wherein the homogeneous distribution of antimicrobial release additive within the loaded wound dressing is formed by admixing one or more slurry phases of said powder charge with one or more of the isocyanate phase precursor, the aqueous phase precursor, and the liquid carrier phase for the polyurethane foam prior to polymerization” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Therefore, although Sessions does not specifically disclose admixing one or more slurry phases of said powder charge with any of the foam precursors, Sessions does anticipate the claim since Sessions discloses the homogeneous distribution of antimicrobial release additive within the loaded wound dressing is formed by admixing a 
Regarding Claim 55, Sessions discloses the homogeneous distribution of antimicrobial release additive within the loaded wound dressing is formed by admixing solid concentrate of said powder charge with one or more of the isocyanate phase precursor and/or the aqueous phase precursor (¶ [0041, 0067]; the silver delivered as a powder can be considered a solid concentrate; the powder can be added to either the isocyanate/organic phase or the aqueous phase).
The claim limitation, “wherein the homogeneous distribution of antimicrobial release additive within the loaded wound dressing is formed by admixing solid concentrate of said powder charge with one or more of the isocyanate phase precursor, the aqueous phase precursor, and the liquid carrier phase for the polyurethane foam prior to polymerization” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not 
Regarding Claim 56, Sessions discloses the homogeneous distribution of antimicrobial release additive within the loaded wound dressing is formed by including the powder charge within the isocyanate phase precursor of the polyurethane foam prior to polymerization (¶ [0067]).
The claim limitation, “wherein the homogeneous distribution of antimicrobial release additive within the loaded wound dressing is formed by including the powder charge within the isocyanate phase precursor of the polyurethane foam prior to polymerization” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Claim 57, Sessions discloses the homogeneous distribution of antimicrobial release additive within the loaded wound dressing is formed by including the powder charge within the aqueous phase precursor of the polyurethane foam prior to polymerization (¶ [0067]).
The claim limitation, “wherein the homogeneous distribution of antimicrobial release additive within the loaded wound dressing is formed by including the powder charge within the aqueous phase precursor of the polyurethane foam prior to polymerization” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Regarding Claim 58, the claim limitation, “wherein the homogeneous distribution of antimicrobial release additive within the loaded wound dressing is formed by including the powder charge within the carrier liquid phase of the polyurethane foam prior to polymerization” is being treated as a product-by-process. When a claim is 
Therefore, although Sessions does not specifically disclose including the powder charge within the carrier liquid phase for the polyurethane foam prior to polymerization, Sessions does anticipate the claim since Sessions discloses the homogeneous distribution of antimicrobial release additive within the loaded wound dressing is formed by admixing a powder charge with one or more of the isocyanate phase precursor and/or the aqueous phase precursor (¶ [0041, 0067]; the silver powder can be added to either the isocyanate/organic phase or the aqueous phase). The structure of Sessions is substantially the same as the claimed structure, and therefore Sessions reads on the claimed limitation.
Regarding Claim 59, Sessions discloses the antimicrobial release additive comprises elemental silver (¶ [0040]).
Claim 60, Sessions discloses the antimicrobial release additive is silver oxide (¶ [0040]).
Regarding Claim 63, Sessions discloses a cover layer over the loaded wound dressing layer (¶ [0062]; the foam-forming mixture is poured onto an air and water impermeable substrate which serves as the cover layer in the wound dressing to maintain a sterile environment).
Regarding Claim 67, Sessions discloses the powder charge further comprises superabsorbent polymer (¶ [0034-0035, 0041, 0067]; the silver powder can be mixed with the hydrophilic agent/superabsorbent powder before being mixed in with the solutions, and therefore the combination of the two will serve as the powder charge as both are in powder form).
Regarding Claim 69, Sessions discloses the polyurethane foam comprises a plurality of cells (¶ [0014-0015, 0062]) and wherein the antimicrobial release additive (¶ [0040-0042]) is at least partially embedded within said cells (¶ [0067]; since the silver is uniformly distributed throughout the final foam material, at least some of the silver particles will be at least partially embedded within the cells of the foam).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 61 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Sessions (WO 03/097727).
Regarding Claim 61, Sessions is silent whether the antimicrobial release additive is in an amount of 1.4 mg/cm2 to 4 mg/cm2 at the wound facing face. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sessions to have the antimicrobial release additive be in an amount of 1.4 mg/cm2 to 4 mg/cm2 at the wound facing face since it has been held that “where the only difference between the 
Regarding Claim 68, Sessions is silent whether the antimicrobial release additive has particle size distribution of D50<10 micron.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sessions to have the antimicrobial release additive have a particle size distribution of D50<10 micron since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sessions would not operate differently with the claimed particle size distribution and since the particles of the .
Claims 62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Sessions (WO 03/097727) in view of Croizat et al (US 2011/0144599).
Regarding Claim 62, Sessions is silent regarding a wound contact layer below the loaded wound dressing layer.
Croizat teaches a negative pressure wound therapy system, thus being in the same field of endeavor of wound dressings, with a wound contact layer (10, Fig. 3) below the loaded wound dressing layer (foam 3, Fig. 3; ¶ [0127] indicates the foam can be loaded with silver by having the silver added to the curable compound). The wound contact layer ensures the dressing does not grow into or stick to the wound (¶ [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Sessions to include a wound contact layer, as taught by Croizat, to ensure the dressing does not grow into or stick to the patient’s wound (as motivated by Croizat ¶ [0131]).
Regarding Claim 64, Sessions is silent regarding a fluidic connector configured to connect the cover layer to a source of negative pressure.
Croizat teaches a negative pressure wound therapy system with a fluidic connector (negative pressure connection line 5, Fig. 3) configured to connect the cover 
Therefore, it would have been obvious to modify the dressing of Sessions to include a fluidic connector configured to connect the cover layer to a source of negative pressure, as taught by Croizat, to assist in wound healing by applying a negative pressure to the wound (as motivated by Croizat ¶ [0003-0004]).
Claims 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Sessions (WO 03/097727) in view of Luckemeyer et al (US 2014/0276491).
Regarding Claims 65 and 66, Sessions is silent regarding an absorbent layer over the loaded wound dressing layer, wherein the absorbent layer comprises superabsorbent particles.
Luckemeyer teaches an absorbent dressing, thus being in the same field of endeavor, with an absorbent layer (storage layer 154, Fig. 6A) over a loaded wound dressing layer (manifold layer 150, Fig. 6A; ¶ [0036-0037] indicates the manifold layer can be an open-celled polyurethane foam with silver or other antimicrobial agents added to the foam), wherein the absorbent layer (154, Fig. 6A) comprises superabsorbent particles (¶ [0040]; storage layer 154 comprises absorbent 156 which can be made of sodium polyacrylate superabsorbers). Having multiple layers that are capable of absorbing fluid allows the dressing to be used for heavily exuding wounds, reducing the amount of dressing changes and therefore reducing stress and pain for the patient.
Therefore, it would have been obvious to modify the dressing of Sessions to include an absorbent layer over the loaded wound dressing layer, wherein the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carr et al (US 2019/0083675) teaches foams that can include antimicrobials including silver
Areskoug et al (US 8263100) teaches silver containing foams
Jayakody et al (US 2016/0045635) teaches foams containing silver particles
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA R ARBLE/           Examiner, Art Unit 3781